 

Exhibit 10.3

Cash Compensation of Outside Directors

Cash Compensation of Non-Employee Directors is as follows:

Annual Retainer: $36,000

Additional Annual Retainer for Chairman of the Board: $30,000

Additional Annual Retainer for Audit Committee members:

Chairman:

  $ 20,000     

Other members:

  $ 8,000     

Additional Annual Retainer for Compensation Committee members:

Chairman:

  $ 15,000     

Other members:

  $ 6,000     

Additional Annual Retainer for Nominating and Governance Committee members:

Chairman:

  $ 8,000       

Other members:

  $ 3,200       

Fees are paid quarterly in arrears. There are no per meeting fees.